UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7603


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER SMITH, a/k/a Killa,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. John A. Gibney, Jr., District Judge. (2:15-cr-00007-JAG-DEM-1; 2:17-cv-
00406-JAG)


Submitted: September 23, 2021                               Decided: September 30, 2021


Before THACKER and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Christopher Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Smith seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Smith has not made

the requisite showing. Accordingly, although we grant his motion to file a supplemental

brief, we deny a certificate of appealability, deny his motion for counsel, and dismiss the

appeal. ∗ We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED

       ∗
         To the extent that Smith seeks authorization to file a successive § 2255 motion
based on United States v. Davis, 139 S. Ct. 2319 (2019), we conclude that he has not stated
a plausible claim for relief and therefore deny such authorization. See In re Thomas, 988
F.3d 783, 790-92 (4th Cir. 2021).

                                              2